Herlihy, J. (concurring in part and dissenting in part).
Herlihy, J., concurs in part and dissents in part in the following memorandum. I concur in the conclusion of the majority that the finding of the board that claimants were not totally unemployed on and after March 10, 1976 is supported by substantial evidence. As to a recovery of benefits and the imposition of a penalty, the Labor Law provides in part as follows: “§ 594. Reduction of benefits for false statement. A claimant who has wilfully made a false statement or representation to obtain any benefit * * * shall forfeit benefits for at least the first four but not more than the first eighty effective days following discovery of such offense *** The penalty provided in this section shall *** no longer apply *** after the expiration of two years from the date on which the offense was committed. A claimant shall refund all moneys received because of such false statement or representation made by him. § 597. Initial determination * * * 3. Limitation on review of determinations. Any determination regarding a benefit claim may, in the absence of fraud or wilful misrepresentation, be reviewed [by the Industrial Commissioner] only within one year from the date it is issued *** 4. Effect of review. Whenever a new determination *** results in a decrease or denial of benefits previously allowed [it] shall not affect *979the rights to any benefits already paid * * * provided they were accepted by the claimant in good'faith and the claimant did not make any false statement or representation and did not wilfully conceal any pertinent fact in connection with his claim for benefits.” (Emphasis added.) In this particular case, there is no doubt that if the claimants had reported their undertaking they would have been precluded from benefits. In any event, the board’s finding is conclusive on that issue. However, as the Legislature recognized in subdivision 3 of section 597, not every revision of an initial determination is the result of falsehoods by a claimant. The board found herein: “Significantly, the corporate .tax return covering these periods, indicated that claimant D. M. [Maguire] devoted all of his time, and that claimant J. G. [Gallagher], part of his time to the business. Accordingly, we conclude that their certifications each week that they had done no work in employment or self-employment were not only false, but they knew them to be false.” It would seem apparent that the board’s determinations of false statements sufficient to permit a redetermination reducing benefits and that such statements were so willful/false/ffaudulent as to be knowingly made for the purpose of obtaining benefits and to warrant recovery thereof are supported by substantial evidence. The decision should be affirmed in its entirety.